Exhibit 10.34
[Execution Copy]
SEPARATION AGREEMENT AND GENERAL RELEASE
     THIS SEPARATION AGREEMENT AND GENERAL RELEASE (the “Agreement”) is made and
entered into this 23rd day of January, 2009 (the “Agreement Date”), between
Dr. Claudine Simson (the “Employee”) and LSI Corporation (together with its
predecessors and its successors and assigns, the “Company”).
W I T N E S S E T H:
     WHEREAS, the Employee is currently employed by the Company;
     WHEREAS, the Company and the Employee (the “Parties”) desire to set forth
the terms on which the Employee is leaving her employment with the Company; and
     WHEREAS, the Parties have negotiated and agreed to a final settlement of
their respective rights, obligations and liabilities;
     NOW THEREFORE, in consideration of the promises and covenants contained in
this Agreement, the Parties agree as follows:
     1. Resignation. The Employee acknowledges and agrees that, effective as of
January 16, 2009 (the “Status Change Date”), the Employee hereby resigns all of
her positions with the Company (including, but not limited to, her status as an
Executive Vice President, Chief Technology Officer of the Company), and any
other positions (including directorships) with other entities that are
affiliated with the Company, other than her position as a Technical Consultant,
as described in Section 2 below. The Employee agrees to execute any documents
that may be necessary or appropriate to effect or to memorialize any
resignations from the Company or its affiliates contemplated by this Agreement,
including the letter of resignation in the form attached hereto as Annex A
concurrent herewith. Until the Status Change Date, the Employee shall continue
to devote her skills and abilities to the Company on a full time regular basis.
Notwithstanding any of the terms of this Agreement, the Employee remains an “at
will” employee for all purposes.
     2. Change In Status. From and after the Status Change Date, all
compensation and benefits shall cease, except for those specifically listed in
this Section 2. The Employee’s position with the Company, including all
compensation and eligibility for benefits (other than post-termination benefits
specifically described herein), shall terminate on April 21, 2009 (the
“Termination Date”).
     2.1 Position. The Employee will remain an employee of the Company until
such time as her employment terminates on the Termination Date. The Employee’s
job title, as of the Status Change Date, will be “Technical Consultant.” In this
position, the Employee will be required to provide technical consulting to the
Company on an as-needed basis. The Employee’s position as Technical Consultant,
and any other position with the Company, will terminate as of the Termination
Date. During the Employee’s tenure as a Technical Consultant from the Status
Change Date until the Termination Date, the Employee shall be paid monthly
salary of $29,166.66, paid every two weeks, less any and all statutory
withholding and deductions as may be required by law or as authorized by the
Employee (the gross amount being the “Continuation Salary”).
     2.2 Separation Payment. Within thirty (30) days of the Termination Date,
the Company agrees to pay the Employee a separation payment in an amount equal
to $350,000.00 less any and all statutory withholding and deductions as may be
required by law or as authorized by the Employee.

Page 1 of 7



--------------------------------------------------------------------------------



 



     2.3 Stock Rights. The Employee will not be eligible to receive any further
stock option or restricted stock unit grants after the Status Change Date.
However, existing stock option and restricted stock unit grants will continue to
vest, until the Termination Date, as described in Section 3, below.
     2.4 Benefit Plans. The Employee and the Employee’s dependents shall
continue to be covered by the Company’s group benefit plans (e.g., medical,
dental, vision care, and life insurance), at the Company’s expense, except for
the employee-paid portion of such premiums, until the last day of the month in
which the Termination Date falls, to the same extent the Employee and the
Employee’s dependents were covered by said plans as of the Agreement Date. If
the Employee desires to continue coverage, pursuant to COBRA, after the
Termination Date, the Employee may do so at the Employee’s own expense;
provided, however, that the Company shall reimburse the Employee for the first
twelve (12) month’s of COBRA coverage. The Employee understands and agrees that
she must complete a COBRA application in order to receive the extension of
health benefits beyond the Termination Date.
     2.5 Incentive Bonus Plans and Other Benefits. The Employee will no longer
be eligible to participate in any bonus program after the Status Change Date.
The Employee will not be entitled to any other compensation, perquisites or
benefits after the Status Change Date, other than what is specifically set forth
in this Section 2. The Employee will be eligible for payment of a bonus for the
Company’s 2008 fiscal year as determined by the Company’s Chief Executive
Officer and Compensation Committee of the Board of Directors.
     3. Outstanding Stock Rights. The Employee acknowledges that she holds the
stock options and restricted stock units (the “Stock Rights”) set forth on Annex
B attached hereto and incorporated herein by this reference. The Employee
acknowledges and agrees that she has no other options, stock units, or other
rights received from the Company to purchase any stock or securities of the
Company or any affiliate thereof (collectively, the “Issuers”). The Employee’s
outstanding Stock Rights will continue to vest through the Termination Date. Any
vested stock options must be exercised within 90 days of the Termination Date.
The Employee understands and agrees that all Stock Rights which have not vested
on or before the Termination Date will expire on the Termination Date, and
vested stock options not exercised within 90 days of the Termination Date will
expire on the 91st day following the Termination Date. The Employee acknowledges
and agrees that she does not enter into this Agreement on the basis of or in
reliance in any way on any representation or assurance of any Issuer or any
officer, director, employee or agent of any Issuer regarding the current or
future value of her Stock Rights or of any stock or securities of any Issuer.
     4. Release.
     (a) The Employee, for herself, and her heirs, executors, administrators,
assigns, successors, agents, and representatives, hereby irrevocably and
unconditionally releases and forever discharges the Company, and each and all of
its heirs, executors, administrators, successors, assigns, predecessors, owners,
shareholders, agents, representatives, employees, consultants, insurers,
officers, directors, attorneys, affiliates, partners, and corporate parents,
subsidiaries, and divisions (referred to herein collectively as the “Related
Entities”) from any and all liabilities, claims, demands, contracts, debts,
obligations and causes of action of every nature, character and description,
past, present, and future, known or unknown, vested or contingent, ascertained
or unascertained, suspected or unsuspected, existing or claimed to exist, in
law, admiralty, or equity, under any theory of the law, whether common,
constitutional, statutory, or otherwise, in any jurisdiction, foreign or
domestic, which the Employee now owns or holds, or has at any time heretofore
owned or held, by reason of any matter, cause or thing occurred, done, omitted
or suffered to be done from the beginning of the world to the day of the
Agreement Date, including, without limitation, (i) the Employee’s employment
relationship with the Company (or any Related Entity), including employment
through the Termination Date; and (ii) the termination of the

Page 2 of 7



--------------------------------------------------------------------------------



 



Employee’s employment with the Company (or any Related Entity), including the
Employee’s resignation as a vice president of the Company.
     (b) The Employee acknowledges that the release contained in this Agreement
includes, but is not limited to, a release of all claims the Employee may have
under all state, federal and local laws pertaining to discrimination,
harassment, the California or other applicable state Labor Code, family and
medical leave laws, wage and hour laws, disability laws, civil rights laws, as
well as laws pertaining to claims of or for emotional distress, defamation,
breach of contract, breach of the covenant of good faith and fair dealing, as
well as equal pay laws and laws pertaining to wrongful discharge, including,
without limitation, the Equal Pay Act, the Occupational Safety and Health Act,
Title VII of the Civil Rights Act of 1964, Sections 1981 through 1988 of the
Civil Rights Act of 1866, the Civil Rights Act of 1991, the Age Discrimination
in Employment Act of 1967, the Americans with Disabilities Act, the Fair Labor
Standards Act and its state and local counterparts, claims of discrimination
under the Employee Retirement Income Security Act, the Worker Adjustment and
Retraining Notification Act, the Older Workers Benefit Protection Act, the
Family and Medical Leave Act, the Rehabilitation Act of 1973, Executive Order
11246 and any other executive order, the Uniform Services Employment and
Reemployment Rights Act, the Immigration Reform Control Act , the California
Family Rights Act, and the California Fair Employment and Housing Act, all as
amended. It is expressly understood by the Employee that among the various
rights and claims being waived in this release are those arising under the Age
Discrimination in Employment Act of 1967. The Employee understands that rights
or claims under this law that may arise after the date this Agreement is
executed by her are not waived. The Employee also understands that nothing in
this Agreement is to be construed to interfere with the Employee’s ability to
file a charge with the Equal Employment Opportunity Commission concerning this
Agreement or any conduct released herein, but the Employee acknowledges that by
this Agreement she waives any ability to further collect, directly or
indirectly, any monetary or non-monetary award based on any conduct or omissions
against the Company or any of the Related Entities.
     (c) The Employee understands and agrees that if, hereafter, the Employee
discovers facts different from or in addition to those which the Employee now
knows or believes to be true, that the waivers and releases of this Agreement
shall be and remain effective in all respects notwithstanding such different or
additional facts or the discovery of such fact. The Employee further agrees that
the Employee fully and forever waives any and all rights and benefits conferred
upon the Employee by the provisions of Section 1542 of the Civil Code of the
State of California, or any other similar federal, state, or local law, which
states as follows (parentheticals added):
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR (i.e., THE
EMPLOYEE) DOES NOT KNOW OR SUSPECT TO EXIST IN HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE, WHICH IF KNOWN BY HER MUST HAVE MATERIALLY AFFECTED HER
SETTLEMENT WITH THE DEBTOR (i.e., THE COMPANY).”
     (e) The provisions of this Section 4 shall survive the termination or
expiration of this Agreement for any reason.
     5. Restrictive Covenants; Confidentiality and Return of Company Property.
     (a) Until April 20, 2010, the Employee shall not, without the prior written
consent of the Company’s Chief Executive Officer, (i) directly or indirectly
solicit (or encourage any company or business organization in which the Employee
is an officer, employee, partner, director, consultant or member of a technical
advisory board to solicit or employ) or (ii) refer to any employee search firms,
any person who was employed by the Company as of the date hereof.
     (b) Until April 20, 2010, the Employee shall not, without the prior written
consent of the Company’s Chief Executive Officer, at any time or for any reason,
anywhere in the world, directly or indirectly (i) engage in any business or
activity, whether as an employee, consultant, partner,

Page 3 of 7



--------------------------------------------------------------------------------



 



principal, agent, representative, stockholder (except as a holder of less than
5% of the combined voting power of the outstanding stock of a publicly held
company) or in any other individual, corporate or representative capacity, or
render any services or provide any advice to any business, activity, person or
entity, if the Employee knows or reasonably should know that such business,
activity, service, person or entity, directly or indirectly, competes in any
material manner with the Company’s business as constituted on the date hereof,
or (ii) meaningfully assist, help or otherwise support any person, business,
corporation, partnership or other entity or activity, whether as an employee,
consultant, partner, principal, agent, representative, stockholder (other than
in the capacity as a stockholder of less than 5% of the combined voting power of
the outstanding shares of stock of a publicly held company) or in any other
individual, corporate or representative capacity, to create, commence or
otherwise initiate, or to develop, enhance or otherwise further, any business or
activity if you know or reasonably should know that such business, activity,
service, person or entity, directly or indirectly, competes in any material
manner with the Company’s business as constituted on the date hereof. For the
purposes of this Agreement, the Company’s competitors shall be those companies
listed in the “Competition” section of the Company’s Form 10-K for the fiscal
year ended December 31, 2008.
     (c) If at any time the Employee violates the provisions above, any amounts
remaining unpaid as set forth in this Agreement as well as any benefits provided
for in this Agreement (other than those from qualified retirement or welfare
plans) and any continuing vesting of stock options or restricted stock units, if
any, shall immediately be forfeited and terminated, and any amounts already paid
to the Employee in accordance with this Agreement, except for the sum of One
Thousand Dollars ($1,000) shall, at the Company’s sole discretion, be required
to be repaid by the Employee to the Company within ten (10) business days of the
Company’s request in writing therefore. This provision shall not affect the
Company’s right to otherwise specifically enforce any provision relating to
non-solicitation or non-competition that is in this Agreement or in any other
agreement, document or plan applicable to the Employee.
     (d) The Employee acknowledges, agrees, and warrants that she will continue
to maintain the confidentiality of all confidential and proprietary information
of the Company and third parties, and shall abide by the terms and conditions of
the Employee Invention and Confidential Information Agreement entered into
between the Employee and the Company.
     (e) The Employee represents and warrants that to the best of her knowledge
and belief she has returned to the Company all tangible and intangible property
of the Company in her possession, custody, or control except for her computer
and cell phone, which the parties agree that she will retain. In addition,
notwithstanding the foregoing representation and warranty, if the Employee
discovers she has retained any property of the Company, she shall promptly
notify the Company thereof and take reasonable steps in accordance with the
Company’s instructions to return such property to the Company. The provisions of
this Section 5 shall survive the expiration or termination, for any reason, of
this Agreement.
     6. Governing Law. This Agreement is entered into in the State of California
and shall be construed and interpreted in accordance with the laws of the State
of California, excluding any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of this Agreement to the
substantive law of any other jurisdiction.
     7. Confidentiality of this Agreement. The Employee warrants and agrees,
absolutely and unconditionally, that, absent the compulsion of legal process,
she will keep the existence of this Agreement and the terms hereof, including,
without limitation, the amount of money and consideration she is receiving,
completely confidential, and that she has done so; provided, however, that the
Employee may disclose the existence of this Agreement and its terms, in
confidence, to her spouse and her attorneys, accountants, or other professional
advisors who have a legitimate need to know the information contained herein.

Page 4 of 7



--------------------------------------------------------------------------------



 



     8. Further Actions. The Employee, for herself, and her heirs, executors,
administrators, assigns and successors, covenants not to sue or otherwise
institute or cause to be instituted or in any way actively participate in or
voluntarily assist in (except at the Company’s request or as provided by law)
the prosecution of any legal or administrative proceedings against the Company
and/or any of the Related Entities with respect to any matter arising out of or
relating to any liabilities, claims, demands, contracts, debts, obligations and
causes of action released hereunder.
     9. No Admission of Liability. The Employee and the Company both acknowledge
and agree that this is a compromise settlement of the hereinabove mentioned
dealings and disputes, which is not in any respect to be deemed, construed, or
treated as an admission or a concession of any liability or wrongdoing
whatsoever by either party for any purpose whatsoever.
     10. Non-Disparagement. The Employee and the Company agree that, in the
future, neither will make any disparaging or defamatory remarks about the other
or any of the Related Entities.
     11. Severability. If any term, clause or provision of this Agreement is
construed to be or adjudged invalid, void or unenforceable, such term, clause or
provision will be construed as severed from this Agreement, and the remaining
terms, clauses and provisions will remain in full force and effect.
     12. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered will be deemed to be
an original and all of which taken together will constitute one and the same
instrument.
     13. Entire Agreement. This Agreement constitutes the entire understanding
of the parties with respect to the subject matter hereof and supersedes any and
all prior, contemporaneous or subsequent statements, representations, agreements
or understandings, whether oral or written, between the parties with respect
hereto. This Agreement shall inure to the benefit of the executors,
administrators, heirs, successors and assigns of the parties hereto. The terms
of this Agreement may only be modified by a written instrument signed by the
Employee and an authorized officer of the Company.
     14. Execution. For this Agreement to be effective, the Employee must sign
and date it on the last page hereof, and return the executed original to the
undersigned representative of the Company, no later than the close of business
on the date twenty-one (21) days after the Agreement Date, or this Agreement
will be deemed rescinded by the Company, and thereafter void for all purposes.
     15. Rescission Period. The Employee understands that she has a full seven
(7) days following her execution and delivery of this Agreement to the Company
to revoke her consent to this Agreement by notifying the undersigned
representative of the Company, of such revocation, in writing, within that
seven-day period. This Agreement shall not be effective or enforceable until the
seven-day revocation period has expired (the “Effective Date”). In the event
that the Employee revokes this Agreement prior to the Effective Date, the
Agreement shall be deemed void and neither party shall have any obligation
hereunder, including the Company’s obligation to pay the amounts described
herein.
     16. Notices. All notices, requests, demands, and other communications
called for hereunder will be in writing and will be deemed given (a) on the date
of delivery if delivered personally, (b) one day after being sent overnight by a
well established commercial overnight service, or (c) four days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:

Page 5 of 7



--------------------------------------------------------------------------------



 



         
 
  To the Company:   LSI Corporation
 
      1110 American Parkway NE
 
      Allentown, PA 18109
 
      Attn: General Counsel
 
       
 
  To the Employee:   Claudine Simson
 
      [at the home address of record in the Employee’s personnel file]

     17. Opportunity to Consult Counsel. The Employee hereby acknowledges that
she has read and understands the foregoing Agreement and is being given the
opportunity to consider this Agreement for up to a full twenty-one (21) days
from her receipt of this Agreement. The Employee is advised to consult with an
attorney of her own choosing before signing this Agreement. The Employee may
execute this Agreement at any time prior to the expiration of the 21-day period
and that if she does so, she does so voluntarily, without any threat or coercion
from anyone, knowing that she is waiving her statutory right to consider this
Agreement for a full twenty-one (21) days.

Page 6 of 7



--------------------------------------------------------------------------------



 



BY SIGNING AND DELIVERING THIS AGREEMENT, THE EMPLOYEE STATES:
     a. SHE HAS READ IT AND UNDERSTANDS IT AND HAS AT LEAST 21 DAYS TO CONSIDER
IT AND A PERIOD OF SEVEN DAYS AFTER EXECUTING IT TO REVOKE IT;
     b. SHE AGREES WITH IT AND IS AWARE THAT SHE IS GIVING UP IMPORTANT RIGHTS,
INCLUDING RIGHTS PROVIDED BY THE OLDER WORKERS BENEFIT PROTECTION ACT, FOR
CONSIDERATION TO WHICH SHE WAS NOT ALREADY OTHERWISE ENTITLED;
     c. SHE WAS ADVISED TO, AND IS AWARE OF HER RIGHT TO CONSULT WITH AN
ATTORNEY BEFORE SIGNING IT; AND
     d. SHE HAS SIGNED IT KNOWINGLY AND VOLUNTARILY.
     IN WITNESS WHEREOF, the Parties have executed this Agreement on the date
first written above.

                  LSI CORPORATION,
        a Delaware corporation    
 
           
/s/ Dr. Claudine Simson
 
DR. CLAUDINE SIMSON
  By:   /s/ Jon R. Gibson
 
JON R. GIBSON    
 
      Vice President, Human Resources    

Date: January 23, 2009

Page 7 of 7



--------------------------------------------------------------------------------



 



Annex A
January 23, 2009
To Whom It May Concern:
Effective as of the date hereof, I hereby resign all positions I hold as an
officer or director of LSI Corporation and any of its subsidiaries or
affiliates, including any such positions or directorships that may be listed on
any appendix to this letter.
Very truly yours,
/s/ Dr. Claudine Simson
Dr. Claudine Simson

Annex A - Page 1 of 1



--------------------------------------------------------------------------------



 



Annex B

         
 
  LSI CORPORATION   Page: 1 
Options and Awards Summary
  ID:94-2712976   File: Optisum
 
  1621 BARBER LANE   Date: 01/14/2009
 
  MILPITAS, CALIFORNIA 95035   Time: 9:25:02AM

As of:  01/14/2009
$0.000000
CLAUDINE Y SIMSON

                                                                               
          Option No: 048137     Option Date: 03/26/2007     Shares: 300,000    
Price: $10.180000     Plan: 1991     Type: NQ     Accept Date:     VESTING
SCHEDULE                     TRANSCTIONS             CANCELLATIONS   Granted    
Full Vest   Exercisable     Total Price     Expires     Date     Type     Shares
    Value     Date     Reason     Shares       75,000    
03/26/2008
    75,000     $ 763,500.00       03/26/2014                                    
                        75,000    
03/26/2009
    0     $ 0.00       03/26/2014                                              
              75,000    
03/26/2010
    0     $ 0.00       03/26/2014                                              
              75,000    
03/26/2011
    0     $ 0.00       03/26/2014                                              
                 
 
                                                                             
300,000    
 
    75,000     $ 763,500.00                                                    
             

                                                                               
          Option No: 049304     Option Date: 03/01/2008     Shares: 125,000    
Price: $5.040000     Plan: 1991     Type: NQ     Accept Date:     VESTING
SCHEDULE                     TRANSCTIONS             CANCELLATIONS   Granted    
Full Vest   Exercisable     Total Price     Expires     Date     Type     Shares
    Value     Date     Reason     Shares       31,250    
03/01/2009
    0     $ 0.00       03/01/2015                                              
              31,250    
03/01/2010
    0     $ 0.00       03/01/2015                                              
              31,250    
03/01/2011
    0     $ 0.00       03/01/2015                                              
              31,250    
03/01/2012
    0     $ 0.00       03/01/2015                                              
                 
 
                                                                             
125,000    
 
    0     $ 0.00                                                                
 

                                                                               
  Award No: RS048237   Award Date: 04/20/2007   Shares: 100,000   Price:
$0.000000   Plan: 2003   Type: RSU   Accept Date:   AWARD SCHEDULE          
TRANSCTIONS           CANCELLATIONS                     Tax Payment            
                Granted   Vest Date   Vested   Method   Date   Type   Shares  
Value   Date   Reason   Shares     25,000    
04/20/2008
    25,000     Trade     04/20/2008     Release     25,000     $ 5,020000      
                      25,000    
04/20/2009
    0     Trade                                                           25,000
   
04/20/2010
    0     Trade                                                           25,000
   
04/20/2011
    0     Trade                                                                
 
                                                                         
100,000    
 
    25,000                               25,000                                
 

Annex B – Page 1 of 2

 



--------------------------------------------------------------------------------



 



Annex B

         
 
  LSI CORPORATION   Page: 2
Options and Awards Summary
  ID: 94-2712976   File: Optsum
 
  1621 BARBER LANE   Date: 01/14/2009
 
  MILPITAS, CALIFORNIA 95035   Time: 9:25:02AM

As of: 01/14/2009
$0.000000
CLAUDINE Y SIMSON

                                                                               
  Award No: RS052758   Award Date: 03/01/2008   Shares: 40,000   Price:
$0.000000   Plan: 2003   Type: RSU   Accept Date:   AWARD SCHEDULE          
TRANSACTIONS           CANCELLATIONS                     Tax Payment            
                Granted   Vest Date   Vested   Method   Date   Type   Shares  
Value   Date   Reason   Shares     13,333    
03/01/2009
    0     Trade                                                           13,333
   
03/01/2010
    0     Trade                                                           13,334
   
03/01/2011
    0     Trade                                                                
 
                                                                          40,000
   
 
    0                                                                  

         
Total Awards Earned But Not Yet Released:
    0  
Total Price:
  $ 0.00  
Total Potential Gain:
  $ 0.00  

         
Total Options Exercisable:
    75,000  
Total Price:
  $ 763,500.00  
Total Potential Gain:
  $ 0.00  

Annex B — Page 1 of 2

 